THE THIRTEENTH COURT OF APPEALS

                                   13-13-00406-CV


       MEERA SINGH AND GEORGE SAM HOUSTON A/K/A SAM HOUSTON
                                   v.
         BANK OF AMERICA, N.A., MARY DAFFIN AND STEVE TURNER


                                  On Appeal from the
                   277th District Court of Williamson County, Texas
                           Trial Cause No. 11-1018-C277


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

November 7, 2013